DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending
Claims 1-12 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 09/23/2020, 12/18/2020, 02/11/2021, and 02/18/2021 (12) are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12
Claim 1 recites the limitation "a filter cartridge having a filter cartridge porting connection configured to plumb…and also configured to filter the fluid…” on lines 4-6.  It is unclear whether the filter cartridge porting connection is configured to filter the fluid or the filter cartridge.  One would assume the filter cartridge filters the fluid; however, the way the claim limitation is written, the filter cartridge porting connection is filtering the fluid, thus making it unclear.  Furthermore, claim 1 recites the limitation “an accumulator cartridge having an accumulator cartridge porting connection configured to plumb…and also configured to receive, accumulate and provide the fluid for dispensing…” on lines 7-9.  It is unclear whether the accumulator cartridge porting connection receives, accumulates and provide the fluid for dispensing or the accumulator cartridge.  One would assume the accumulator cartridge receives, accumulates and provides the fluid for dispensing; however, the way the claim limitation is written, the accumulator cartridge porting connection is receiving, accumulating and providing the fluid for dispensing, thus making it unclear.  Claims 2-12 are also rejected since these claims depend on claim 1.
Claim 7 recites the limitation "the bottom accumulator cartridge” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is also rejected since this claim depends on claim 7.
Claim 8 recites the limitation "the precharge chamber” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant recites “a precharged gas chamber’ on line 3 of claim 7 and “the precharge chamber” on line 3 of claim 8, which are not written exactly the same.  Furthermore, “precharge” and “precharged gas” can be interpreted as two different chambers since a precharge d gas chamber” on line 3.
Claim 9 recites the limitation "a motor pump cartridge having a motor pump cartridge porting connection configured to plumb…and also configured to provide the fluid to the accumulator cartridge before being provided to the filter cartridge” on lines 1-5.  It is unclear whether the motor pump cartridge porting connection is configured to provide the fluid to the accumulator cartridge before being provided to the filter cartridge, or the motor pump cartridge.  One would assume the motor pump cartridge provides the fluid to the accumulator cartridge before being provided to the filter cartridge; however, the way the claim limitation is written, the motor pump cartridge porting connection is providing the fluid to the accumulator cartridge before being provided to the filter cartridge, thus making it unclear.
Claim 11 recites the limitation "the beverage application” on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 5 and 9-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 11-12, 15, 18, 21 and 23-24 of co-pending Application No. 15/167534 (reference application).  Also, claims 4 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15 and 24 of co-pending Application No. 15/167534 in view of Close (US 3,907,688).  Furthermore, claims 7-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15 and 23-24 of co-pending Application No. 15/167534 in view of Lane (US 4,836,409).  Examiner’s note:  Although a notice of allowance was mailed on 02/04/2021 regarding application 15/167534, the application has not been patented yet, nor is there an issued U.S. Patent number available regarding 15/167534, hence a provisional nonstatutory double patenting rejection is still appropriate.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application (16/784652) teaches a filter manifold including a mounting bracket with porting connections, a filter cartridge having a filter cartridge porting connection, and an accumulator cartridge having an accumulator cartridge porting connection.  Corresponding dependent claims 2-12 disclose wherein the filter cartridge comprises a two part filter cartridge construction having a top filter cartridge cap configured with a threaded top filter cartridge connection and a bottom filter cartridge configured with a corresponding threaded bottom filter 
Regarding the instant claim 1, claims 1, 5, 9, 15, 18, 21 and 23 of co-pending Application No. 15/167534 discloses a beverage dispensing system including a mounting bracket with porting connections, a filter cartridge having a filter cartridge porting connection, and an accumulator cartridge having an accumulator cartridge porting connection.
Regarding the instant claim 2, claims 1, 5, 15, 21 and 23-24 of co-pending Application No. 15/167534 discloses a filter cartridge, a pump cartridge, an accumulator cartridge, and a mounting bracket, wherein the mounting ports and the cartridge ports match to allow the cartridges to be mounted on the mounting bracket.

Regarding the instant claim 4, claims 1, 11, 15 and 24 of co-pending Application No. 15/167534 discloses a cartridge mounting cap.  Although claims 1, 11, 15 and 24 of co-pending Application No. 15/167534 do not specifically disclose a bypass handle configured to rotate to a bypass mode setting and a normal mode setting, this deficiency is fulfilled by Close (US 3,907,688).  Close teaches a system (see Close FIG. 1) including a filter assembly/chamber 11 attached to a filter head/cap 13 (including a valve).  In addition, the filter head/cap 13 including the valve further includes a gate/plug 35 (see Close FIG. 2) for having a fluid flow in a bypass passage 61 (see Close FIG. 2) (‘bypass mode setting’), wherein the gate/plug 35 is operated by a handle 41 (see Close FIG. 1) (see Close FIG. 4 illustrating a bypass mode setting operated by a handle 41, and see Close FIG. 5 illustrating a normal mode setting) (see Close col. 1 lines 47-49 – “…a filter assembly generally indicated at 11 is attached to the valve or filter head 13.  The valve 13 includes a valve body or housing 15…”) (see Close col. 2 lines 12-24 – “A gate or plug 35 is rotatably mounted within the opening 17 for controlling the flow of fluid…gripping engagement with a handle 41…The gate 35 is rotatably held between the handle 41 and the valve body 15.”) (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three positions.  It is easy to operate, free from leaks and durable…”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a gate/plug and a bypass handle of Close within a top filter cartridge cap to further allow a fluid to bypass a specific cartridge in a bypass mode setting or to allow the fluid to pass through the cartridge in a normal mode setting (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the laterally extending conduits 19, a fluid course is provided for by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three positions.  It is easy to operate, free from leaks and durable…”).
Regarding the instant claim 5, claims 1, 11, 15 and 24 of co-pending Application No. 15/167534 discloses a cartridge mounting cap including a male threaded portion, a female threaded portion, a first mounting cap port and a second mounting cap port to allow the cartridge to connect to the cartridge mounting cap and to the bracket.
‘bypass mode setting’), wherein the gate/plug 35 is operated by a handle 41 (see Close FIG. 1) (see Close FIG. 4 illustrating a bypass mode setting operated by a handle 41, and see Close FIG. 5 illustrating a normal mode setting) (see Close col. 1 lines 47-49 – “…a filter assembly generally indicated at 11 is attached to the valve or filter head 13.  The valve 13 includes a valve body or housing 15…”) (see Close col. 2 lines 12-24 – “A gate or plug 35 is rotatably mounted within the opening 17 for controlling the flow of fluid…gripping engagement with a handle 41…The gate 35 is rotatably held between the handle 41 and the valve body 15.”) (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the laterally extending conduits 19, a fluid course is provided for by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the laterally extending conduits 19, a fluid course is provided for by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three positions.  It is easy to operate, free from leaks and durable…”).
Regarding the instant claims 7 and 8, claims 1, 5, 15 and 23-24 of co-pending Application No. 15/167534 discloses an accumulator cartridge including a cartridge housing.  Although claims 1, 5, 15 and 23-24 of co-pending Application No. 15/167534 do not specifically disclose a housing having a diaphragm configured therein to form a fluid chamber for accumulating the fluid and a precharged gas chamber for containing a precharge gas, and an air valve configured to receive the precharge gas, this deficiency is fulfilled by Lane (US 4,836,409).  Lane teaches a container/tank (see Lane FIG. 3, container/tank 106) capable of holding and storing pressurized gas and/or liquid including a diaphragm/liner 100 (see Lane FIG. 3), an upper portion 102 (see Lane FIG. Convention air valve 130 is mounted in an opening in the top portion 110 of tank 106.  Air valve 130 is connected to a source of pressurized air (not shown) and is used to inject (and remove) pressurized air into the upper region 132 of tank 106 above the upper wall of diaphragm/liner 100.”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a housing having a diaphragm to form a fluid chamber and a precharged gas chamber, and an air valve of Lane to further receive a gas (air) and control a gas (air) pressure inside the housing in order to provide an accumulated and charged fluid, such as a carbonated fluid, to users/consumers for consumption (see Lane col. 5 lines 26-31 – “Convention air valve 130 is mounted in an opening in the top portion 110 of tank 106.  Air valve 130 is connected to a source of pressurized air (not shown) and is used to inject (and remove) pressurized air into the upper region 132 of tank 106 above the upper wall of diaphragm/liner 100.”).
Regarding the instant claim 9, claims 1, 5, 8, 9, 11, 12, 15, 21 and 23-24 of co-pending Application No. 15/167534 discloses a motor pump cartridge having a motor pump cartridge porting connection configured to plumb into another one of the porting connections on the mounting bracket.
Regarding the instant claim 10, claims 15 and 18 of co-pending Application No. 15/167534 discloses a beverage application.
Regarding the instant claim 11, claims 15 and 18 of co-pending Application No. 15/167534 discloses a beverage application including a beverage dispenser.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tadlock (US 2008/0135501 A1) in view of Kohlmann et al. (US 5,333,660) (hereinafter “Kohl”).


Tadlock teaches a filter manifold for processing fluid (see FIGS. 1A-1B, a fluid treatment system 100) (see paragraph 3 – “…the present invention provide a fluid treatment assembly…”) (see paragraph 8 – “…a method of treating fluid in a modular fluid treatment apparatus…”) (see paragraph 47 – “…a fluid treatment system (indicated generally at 100) that includes three fluid treatment modules or assemblies 104, 105…”), comprising:
a mounting bracket configured with porting connections (see FIG. 1A, a system 100 including a mounting bracket 117, a body 121 and multiple fluid treatment modules/assemblies 104, 105) (see FIG. 1B, each module 104, 105 further includes a head 108, a shell 112, and a cartridge 116) (see FIG. 2A, a body 121 of head 108 on mounting bracket 117 includes numerous fluid lines 123, 125 further including multiple ports, 120, 140, 127, 124, and countless connectors 136a, 136b and 136g to allow a fluid to flow from one module into another module.  In addition, the head 108 has ports 128, 132 establishing a fluid communication between the head 108 and the cartridge 116 (see FIG. 1B) of each module 104, 105) (see paragraph 47 – “Each module 104, 105 is mounted to a wall or other surface via a bracket 117.  The brackets 117 can be any shape desired, and can be connected to their respective assemblies 104, 105 in any suitable manner…the bracket 117 can be secured to the module 104, 105 by…one or more fasteners…inter-engaging elements on the bracket 117 and on the head 108 or shell 112…”) (see paragraph 48 – “…the brackets 117…are mounted to a rail 119…the brackets 117 can have flanges, edges, tabs, or other features that engage with grooves, lips, or other elements along the rail 119 to permit sliding engagement…”) (see the head 108 of each module 104, 105…has a body 121 through which run two fluid lines 123, 125…Each fluid line 123, 125 defines first and second fluid ports (fluid ports 120, 140 for fluid line 123 and fluid ports 127, 124 for fluid line 125...any of the fluid ports 120, 140, 127, 124 of the fluid lines 123, 125 can define fluid inlets or fluid outlets of the assemblies 104, 105…") (see paragraph 53 – “Although only two fluid lines 123, 125 run through each head 108…fewer or more fluid lines can be employed as desired…”) (see paragraph 54 – “…the first fluid line 123 has a port 128 establishing fluid communication between the first fluid line 123 and the interior of the cartridge 116.  Similarly, the second fluid line 125 has a port 132 establishing fluid communication between the second fluid line 125 and the interior of the cartridge 116…either or both fluid lines 123, 125 can have any number of additional ports establishing fluid communication with the interior of the cartridge 116 anywhere along the fluid lines 123, 125…”) (see paragraph 60 – “…the hose, tubing, pipe, or other conduit connects one or more ports 120, 127, 124, 140 of one module 104, 105 to one or more ports 120, 127, 124, 140 of another module 105, 104…connectors 136 to perform this function.  Such connectors 136 enable a user to releasably fluidly connect one module 104 to another 105.”) (see paragraph 65 – “Each of the types of connectors 136a, 136b, 136c, 136d, 136e can connect to one or more ports 127, 120, 124, 140 of a head 108 in a number of different matters…”) (see paragraph 66);
a filter cartridge having a filter cartridge porting connection configured to plumb into one of the porting connections on the mounting bracket and also configured to filter the fluid (see FIG. 1B, Tadlock teaches a system 100 including a mounting bracket 117, the ports 128, 132 establishing fluid communication between the fluid lines 123, 125 and the cartridge 116 is at least partially determined by the type of cartridge to which the head 108 is connected…The types of fluid treatment cartridges 116 that can be employed include…filters…fluid sensor and monitoring devices, accumulators, fluid carbonation devices…pumps, valves and valve assemblies…and the like.”) (see paragraph 81 – “…the head 108 of each illustrated module 104, 105 has ports 128, 132 establishing fluid communication between the head 108 and the cartridge 116…The cartridge 116 has first and second ports 189, 200 connectable to the ports 128, 132 of the head 108…suitable for connection to the ports 128, 132 of the head 108 (or to fluid lines extending toward the cartridge 116 from the ports 128, 132 of the head 108)…”) (see paragraph 102 – “…the connections between the cartridge ports 189, 200 and the ports 128, 132 in the head 108 are fluid-tight (provided in some embodiments by seals 190, 204 as described above)…”); and
the ports 128, 132 establishing fluid communication between the fluid lines 123, 125 and the cartridge 116 is at least partially determined by the type of cartridge to which the head 108 is connected…The types of fluid treatment cartridges 116 that can be employed include…filters…fluid sensor and monitoring devices, accumulators, fluid carbonation devices…pumps, valves and valve assemblies…and the like.”) (see paragraph 81 – The cartridge 116 has first and second ports 189, 200 connectable to the ports 128, 132 of the head 108…suitable for connection to the ports 128, 132 of the head 108 (or to fluid lines extending toward the cartridge 116 from the ports 128, 132 of the head 108)…”) (see paragraph 102 – “…the connections between the cartridge ports 189, 200 and the ports 128, 132 in the head 108 are fluid-tight (provided in some embodiments by seals 190, 204 as described above)…”).
	Tadlock does not specifically teach processing fluid being provided for dispensing including to a fluid dispenser, as recited in independent claim 1.
	Kohl teaches a purified water dispensing system and method (see Kohl FIG. 4, “System Flow Diagram”) including a supply line 3 and numerous treatment units/modules including a first sediment filter 4, a carbon adsorption filter bed 5, and a carbon filter 6 (see Kohl col. 3 lines 20-35 – “…a municipal or approved potable well water supply line 3…from supply line 3 water flows through a first sediment filter 4…The water next flows through carbon adsorption filter bed 5…The water then flows through carbon filter 6…”), wherein Kohl further teaches processing fluid being provided for dispensing including to a fluid dispenser (see Kohl FIG. 1, a dispenser 1) (see Kohl FIG. 4, a dispenser 1) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”).
dispensing of purified water.  More particularly, the invention discloses an apparatus and a method whereby consumers may dispense purified water into their own containers with safety and efficiency…”) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”).

Regarding Claim 2:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Tadlock further teaches the accumulator cartridge porting connection matches the filter cartridge porting connection, so that the filter cartridge and the accumulator cartridge can be mounted on the mounting bracket of the filter manifold (Examiner’s note:  Examiner is interpreting the limitation “matches” to include wherein the cartridge ports 189, 200 of each cartridge 116 (filter cartridge and accumulator cartridge) within a respective fluid treatment module/assembly 104, 105 have the same porting connection structure and configuration so that the filter cartridge 116 and the adjustably mount the assemblies 104, 105 so that one or more of the assemblies 104, 105 is movable to different locations with respect to the surface…the brackets 117 can have flanges, edges, tabs, or other features that engage with grooves, lips, or other elements along the rail 119 to permit sliding engagement between the brackets 117 and rail 119.”) (see Tadlock paragraph 53 – “…the fluid lines 123, 125 in the heads 108 are substantially parallel to one another, enabling the assemblies 104, 105 to be disconnected from one another and re-connected in other configurations…”) (see Tadlock paragraph 78 – “The ability to connect fluid treatment modules 104, 105 having the same or similar structure in different configurations…provides additional advantages in a fluid treatment system 100…the heads 108 of such fluid treatment modules 104, 105 can be rearranged with respect to one another without significantly disturbing other portions of the system 100…This process can be employed to easily add a new module 104, 105 to the system 100, remove a module 104, 105 from the system, change between parallel and series flow of modules 104, 105, add or remove components in the system…system re-configurations, and the like.”) (see Tadlock paragraph 81 – “…the head 108 of each illustrated module 104, 105 has ports 128, 132 establishing fluid communication between the head 108 and the cartridge 116…The cartridge 116 has first and second ports 189, 200 connectable to the ports 128, 132 of the head 108…suitable for connection to the ports 128, 132 of the head 108 (or to fluid lines extending toward the cartridge 116 from the ports 128, 132 of the head 108)…”).

Regarding Claim 3:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Tadlock further teaches the filter cartridge comprises a two part filter cartridge construction, having a top filter cartridge cap configured with a threaded top filter cartridge connection and a bottom filter cartridge configured with a corresponding threaded bottom filter cartridge connection for coupling to the threaded top filter cartridge connection (see Tadlock FIG. 1B, cartridge cap 184 and bottle 188 connected to each other by a threaded connection) (see Tadlock paragraph 83 – “…cartridges 116 have a housing defined at least in part by a cap 184 and a bottle 188 (defining a top, side walls, and a bottom of a housing of the cartridge 116)…”) (see Tadlock paragraph 84 – “…the cartridge 116 having a cap 184 and a bottle 188…the cap 184 can be connected to the bottle 188 by a threaded connection…”).

Regarding Claim 5:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Tadlock further teaches the accumulator cartridge comprises a two part accumulator cartridge construction, having a top accumulator cartridge cap configured with a threaded top accumulator cartridge connection and a bottom accumulator cartridge configured with a corresponding threaded bottom accumulator cartridges 116 have a housing defined at least in part by a cap 184 and a bottle 188 (defining a top, side walls, and a bottom of a housing of the cartridge 116)…”) (see Tadlock paragraph 84 – “…the cartridge 116 having a cap 184 and a bottle 188…the cap 184 can be connected to the bottle 188 by a threaded connection…”).

Regarding Claim 7:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Tadlock teaches an accumulator cartridge including a top accumulator cartridge cap and a bottom accumulator cartridge (see Tadlock FIG. 1B, cartridge cap 184 and bottle 188 connected to each other by a threaded connection), wherein the bottom accumulator cartridge comprises a cartridge housing (see Tadlock FIG. 2C, chamber 194) (see Tadlock paragraph 83 – “…cartridges 116 have a housing defined at least in part by a cap 184 and a bottle 188 (defining a top, side walls, and a bottom of a housing of the cartridge 116)…is a filter cartridge having a filter medium 192 positioned in an internal chamber 194 of the filter bottle 188…”) (see Tadlock paragraph 84 – “…the cartridge 116 having a cap 184 and a bottle 188…the cap 184 can be connected to the bottle 188 by a threaded connection…”).
Kohl further teaches an accumulator container/tank comprising a housing having a diaphragm configured therein to form a fluid chamber for accumulating a fluid and a precharged gas chamber for containing a precharge gas (see Kohl FIG. 8, accumulation ‘diaphragm’) to form a fluid/liquid chamber 114 for accumulating a fluid and a precharged gas/air chamber 113 for containing a precharge gas (air)) (see Kohl col. 7 lines 12-17 – “…accumulation tank 111 stores a sufficient amount of water to top off the jug.  Tank 111 is a pressurized bladder storage tank that is precharged.  Thus, as control handle 62 is repeatedly adjusted, water in pressurized accumulation tank 111 is forced under its pressure out of nozzle 81…”) (see Kohl col. 7 lines 29-36 – “…FIG. 8, accumulation tank 111 is a precharged bladder type tank having a flexible internal bladder 112.  Bladder 112 provides an air chamber 113 and a liquid chamber 114…Air chamber 113 is precharged to approximately 20 psi.  As water is removed from accumulation tank 111, this pressure in the bladder drops.  When the control valve handle 62 is turned on…”) (see Kohl col. 7 lines 52-56 – “Valving and water flow circuits…well known in the water pumping art…through accumulation tank 111 and then through the water tubing circuit…”) (see Kohl col. 7 line 66 through col. 8 line 5 – “…an accumulator tank to accumulate the water…The accumulator tank is adapted to receive and hold a quantity of the water and to release such quantity through the valve response to opening of the valve without the need for the pump means to be activated.”).
Tadlock and Kohl are analogous inventions in the art of teaching a water processing system including multiple treatment units/modules.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the bottom accumulator cartridge of Tadlock to include a housing having a diaphragm to form a fluid chamber for accumulating a fluid and a precharged gas chamber for containing a precharge gas, as taught by Kohl, to further provide an accumulation tank 111 stores a sufficient amount of water to top off the jug.  Tank 111 is a pressurized bladder storage tank that is precharged.  Thus, as control handle 62 is repeatedly adjusted, water in pressurized accumulation tank 111 is forced under its pressure out of nozzle 81…”) (see Kohl col. 7 line 66 through col. 8 line 5 – “…an accumulator tank to accumulate the water…The accumulator tank is adapted to receive and hold a quantity of the water and to release such quantity through the valve response to opening of the valve without the need for the pump means to be activated.”).

Regarding Claim 9:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Tadlock further teaches the filter manifold comprises a motor pump cartridge having a motor pump cartridge porting connection configured to plumb into another one of the porting connections on the mounting bracket and also configured to provide the fluid to the accumulator cartridge before being provided to the filter cartridge (see Tadlock FIG. 1A, a system 100 including a mounting bracket 117, a body 121 and three fluid treatment modules/assemblies 104, 105) (see Tadlock FIG. 1B, each module 104, 105 further includes a head 108, a shell 112, and a cartridge 116.  Furthermore, each cartridge 116 of the multiple fluid treatment modules/assemblies 104, 105 can be a specific type of cartridge including a motor pump cartridge, a filter cartridge and/or an accumulator cartridge.  Examiner is interpreting one of the cartridges 116 in the multiple fluid treatment modules/assemblies 104, 105 as a motor pump cartridge) (see Tadlock the ports 128, 132 establishing fluid communication between the fluid lines 123, 125 and the cartridge 116 is at least partially determined by the type of cartridge to which the head 108 is connected…The types of fluid treatment cartridges 116 that can be employed include…filters…fluid sensor and monitoring devices, accumulators, fluid carbonation devices…pumps, valves and valve assemblies…and the like.”) (see Tadlock paragraph 81 – “…the head 108 of each illustrated module 104, 105 has ports 128, 132 establishing fluid communication between the head 108 and the cartridge 116…The cartridge 116 has first and second ports 189, 200 connectable to the ports 128, 132 of the head 108…suitable for connection to the ports 128, 132 of the head 108 (or to fluid lines extending toward the cartridge 116 from the ports 128, 132 of the head 108)…”) (see Tadlock paragraph 102 – “…the connections between the cartridge ports 189, 200 and the ports 128, 132 in the head 108 are fluid-tight (provided in some embodiments by seals 190, 204 as described above)…”).

Regarding Claim 10:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Tadlock further teaches a rail that can support cooling and refrigeration system components (see Tadlock FIG. 1, rail 119) (see Tadlock paragraph 48 – “…the brackets 117…are mounted to a rail 119…the brackets 117 can have flanges, edges, tabs, or other features that engage with grooves, lips, or other elements along the rail 119 to permit sliding engagement…”) (see Tadlock paragraph 49 – “…the rail 119…can support one or more…fluid carbonation devices, distillers, cooling and refrigeration system components…and other fluid elements and devices used to move, store, and treat fluid.”).
Kohl further teaches a purified water dispensing system and method (see Kohl FIG. 4, “System Flow Diagram”), wherein Kohl further teaches processing fluid being provided for dispensing including to a fluid dispenser (see Kohl FIG. 1, a dispenser 1) (see Kohl FIG. 4, a dispenser 1) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”).
Tadlock and Kohl are analogous inventions in the art of teaching a water processing system including multiple treatment units/modules.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and processing system of Tadlock to be capable of processing and treating a fluid being provided for dispensing to a fluid dispenser dispensing of purified water.  More particularly, the invention discloses an apparatus and a method whereby consumers may dispense purified water into their own containers with safety and efficiency…”) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”).

Regarding Claim 11:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Kohl teaches a purified water dispensing system and method (see Kohl FIG. 4, “System Flow Diagram”), and wherein Kohl further teaches processing fluid being provided for dispensing including to a fluid dispenser (see Kohl FIG. 1, a dispenser 1) (see Kohl FIG. 4, a dispenser 1) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”).
Tadlock and Kohl are analogous inventions in the art of teaching a water processing system including multiple treatment units/modules.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and processing system of Tadlock to be capable dispensing of purified water.  More particularly, the invention discloses an apparatus and a method whereby consumers may dispense purified water into their own containers with safety and efficiency…”) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”).

Regarding Claim 12:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 1, wherein Kohl further teaches a reverse osmosis system (see Kohl FIG. 4, a reverse osmosis membrane filter 12) (see Kohl col. 3 lines 48-51 – “Water flows out of carbon filter 6 to a booster pump 10 which increases the head pressure of the water flow…From booster pump 10 the water flows into a reverse osmosis membrane filter 12…”).
Tadlock and Kohl are analogous inventions in the art of teaching a water processing system including multiple treatment units/modules.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and processing system of Tadlock to include a reverse osmosis filter treatment unit/system, as taught by Kohl, to remove additional dispensing of purified water.  More particularly, the invention discloses an apparatus and a method whereby consumers may dispense purified water into their own containers with safety and efficiency…”) (see Kohl col. 3 lines 14-18 – “The water which is pretreated…would then be directed through tubing (not shown) to dispenser 1, and possibly to other areas needing pretreated water such as a produce misting area, a coffee maker or a drinking fountain.”) (see Kohl col. 3 lines 48-51 – “Water flows out of carbon filter 6 to a booster pump 10 which increases the head pressure of the water flow…From booster pump 10 the water flows into a reverse osmosis membrane filter 12…”).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tadlock (US 2008/0135501 A1) in view of Kohlmann et al. (US 5,333,660) (hereinafter “Kohl”) and further in view of Close (US 3,907,688).

Regarding Claim 4:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 3, wherein Tadlock further teaches the filter cartridge having a top filter cartridge cap and a bottom filter cartridge (see Tadlock FIG. 1B, cartridge cap 184 and bottle 188 connected to each other by a threaded connection) (see Tadlock paragraph 83 – “…cartridges 116 have a housing defined at least in part by a cap 184 and a bottle 188 (defining a top, side walls, and a bottom of a housing of the cartridge 116)…”) (see the cap 184 can be connected to the bottle 188 by a threaded connection…”).  Although Tadlock discloses plugs capable of plugging/closing a specific port to prevent a fluid from entering and/or exiting the respective port (‘bypassing’ a port/fluid line) (see Tadlock paragraph 69), the combination does not specifically teach a bypass handle configured to rotate to a bypass mode setting in relation to the porting connections of the mounting bracket to bypass the filter cartridge, and configured to rotate to a normal mode setting in relation to the porting connections of the mounting bracket to allow fluid to pass through the filter cartridge, as recited in claim 4.
Close teaches a system (see Close FIG. 1) including a filter assembly/chamber 11 attached to a filter head/cap 13 (including a valve).  In addition, the filter head/cap 13 including the valve further includes a gate/plug 35 (see Close FIG. 2) for having a fluid flow in a bypass passage 61 (see Close FIG. 2) (‘bypass mode setting’), wherein the gate/plug 35 is operated by a handle 41 (see Close FIG. 1) (see Close FIG. 4 illustrating a bypass mode setting operated by a handle 41, and see Close FIG. 5 illustrating a normal mode setting) (see Close col. 1 lines 47-49 – “…a filter assembly generally indicated at 11 is attached to the valve or filter head 13.  The valve 13 includes a valve body or housing 15…”) (see Close col. 2 lines 12-24 – “A gate or plug 35 is rotatably mounted within the opening 17 for controlling the flow of fluid…gripping engagement with a handle 41…The gate 35 is rotatably held between the handle 41 and the valve body 15.”) (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three positions.  It is easy to operate, free from leaks and durable…”).
Tadlock, Kohl and Close are analogous inventions in the art of teaching a water treatment and processing system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and processing system of Tadlock, as modified by Kohl, to include a gate/plug and a bypass handle of Close, within the top filter cartridge cap of Tadlock, to further allow a fluid to bypass a specific cartridge in a bypass mode setting or to allow the fluid to pass through the cartridge in a normal mode setting (see Close col. 2 lines 12-24 – “A gate or plug 35 is rotatably mounted within the opening 17 for controlling the flow of fluid…gripping engagement with a handle 41…The gate 35 is rotatably held between the handle 41 and the valve body 15.”) (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the laterally extending conduits 19, a fluid course is provided for by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 

Regarding Claim 6:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 5, wherein Tadlock further teaches the accumulator cartridge having a top accumulator cartridge cap and a bottom accumulator cartridge (see Tadlock FIG. 1B, cartridge cap 184 and bottle 188 connected to each other by a threaded connection) (see Tadlock paragraph 83 – “…cartridges 116 have a housing defined at least in part by a cap 184 and a bottle 188 (defining a top, side walls, and a bottom of a housing of the cartridge 116)…”) (see Tadlock paragraph 84 – “…the cartridge 116 having a cap 184 and a bottle 188…the cap 184 can be connected to the bottle 188 by a threaded connection…”).  Although Tadlock discloses plugs capable of plugging/closing a specific port to prevent a fluid from entering and/or exiting the respective port (‘bypassing’ a port/fluid line) (see Tadlock paragraph 69), the combination does not specifically teach a bypass handle configured to rotate to a bypass mode setting in relation to the porting connections of the mounting bracket to bypass the accumulator cartridge, and configured to rotate to a normal mode setting in relation to the porting connections of the mounting bracket to allow fluid to pass to and from the accumulator cartridge, as recited in claim 6.
Close teaches a system (see Close FIG. 1) including a filter assembly/chamber 11 attached to a filter head/cap 13 (including a valve).  In addition, the filter head/cap 13 including the valve further includes a gate/plug 35 (see Close FIG. 2) for having a fluid ‘bypass mode setting’), wherein the gate/plug 35 is operated by a handle 41 (see Close FIG. 1) (see Close FIG. 4 illustrating a bypass mode setting operated by a handle 41, and see Close FIG. 5 illustrating a normal mode setting) (see Close col. 1 lines 47-49 – “…a filter assembly generally indicated at 11 is attached to the valve or filter head 13.  The valve 13 includes a valve body or housing 15…”) (see Close col. 2 lines 12-24 – “A gate or plug 35 is rotatably mounted within the opening 17 for controlling the flow of fluid…gripping engagement with a handle 41…The gate 35 is rotatably held between the handle 41 and the valve body 15.”) (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the laterally extending conduits 19, a fluid course is provided for by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three positions.  It is easy to operate, free from leaks and durable…”).
Tadlock, Kohl and Close are analogous inventions in the art of teaching a water treatment and processing system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and processing system of Tadlock, as modified by Kohl, to include a gate/plug and a bypass handle of Close, within the top accumulator cartridge cap of Tadlock, to further allow a fluid to bypass a specific cartridge in a bypass mode setting or to allow A gate or plug 35 is rotatably mounted within the opening 17 for controlling the flow of fluid…gripping engagement with a handle 41…The gate 35 is rotatably held between the handle 41 and the valve body 15.”) (see Close col. 2 lines 54-62 – “…a bypass passage 61 in the form of an inserted tube…when the gate 35 is in a by-pass position.”) (see Close col. 3 lines 25-41 – “…the gate may be adjusted to three different positions…so that the by-pass passage 61 is communicating between the laterally extending conduits 19, a fluid course is provided for by-passing the filter assembly 11…a filtration course is defined through the filtering assembly 11.  With the gate 35 turned to an intermediate position…so as to block the flow of fluid…valve 13 is completely closed…a valve 13 that may be adjusted to select any one of the three positions.  It is easy to operate, free from leaks and durable…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tadlock (US 2008/0135501 A1) in view of Kohlmann et al. (US 5,333,660) (hereinafter “Kohl”) and further in view of Lane (US 4,836,409).

Regarding Claim 8:
The combination of Tadlock in view of Kohl teaches a filter manifold according to claim 7, wherein Kohl further teaches an accumulator container/tank comprising a housing having a diaphragm configured therein to form a fluid chamber for accumulating a fluid and a precharged gas chamber for containing a precharge gas (see Kohl FIG. 8, accumulation tank 111 further including a flexible internal bladder 112 (‘diaphragm’) to accumulation tank 111 stores a sufficient amount of water to top off the jug.  Tank 111 is a pressurized bladder storage tank that is precharged.  Thus, as control handle 62 is repeatedly adjusted, water in pressurized accumulation tank 111 is forced under its pressure out of nozzle 81…”) (see Kohl col. 7 lines 29-36 – “…FIG. 8, accumulation tank 111 is a precharged bladder type tank having a flexible internal bladder 112.  Bladder 112 provides an air chamber 113 and a liquid chamber 114…Air chamber 113 is precharged to approximately 20 psi.  As water is removed from accumulation tank 111, this pressure in the bladder drops.  When the control valve handle 62 is turned on…”) (see Kohl col. 7 lines 52-56 – “Valving and water flow circuits…well known in the water pumping art…through accumulation tank 111 and then through the water tubing circuit…”) (see Kohl col. 7 line 66 through col. 8 line 5 – “…an accumulator tank to accumulate the water…The accumulator tank is adapted to receive and hold a quantity of the water and to release such quantity through the valve response to opening of the valve without the need for the pump means to be activated.”).
However, the combination does not specifically teach an air valve configured to receive the precharge gas (air), as recited in claim 8.
Lane teaches a container/tank (see Lane FIG. 3, container/tank 106) capable of holding and storing pressurized gas and/or liquid including a diaphragm/liner 100 and an air valve 130 mounted in an opening in the top portion 110 of tank 106 (see Lane col. 5 lines 26-31 – “Convention air valve 130 is mounted in an opening in the top portion Air valve 130 is connected to a source of pressurized air (not shown) and is used to inject (and remove) pressurized air into the upper region 132 of tank 106 above the upper wall of diaphragm/liner 100.”).
Tadlock, Kohl and Lane are analogous inventions in the art of teaching a water processing system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the bottom accumulator cartridge of Tadlock, as modified by Kohl, to include an air valve of Lane, to further receive a gas (air) and control a gas (air) pressure inside the housing in order to provide an accumulated and charged fluid, such as a carbonated fluid, to users/consumers for consumption (see Lane col. 5 lines 26-31 – “Convention air valve 130 is mounted in an opening in the top portion 110 of tank 106.  Air valve 130 is connected to a source of pressurized air (not shown) and is used to inject (and remove) pressurized air into the upper region 132 of tank 106 above the upper wall of diaphragm/liner 100.”).


Other References Cited
Tadlock (US 2005/0045552 A1) teaches a modular fluid treatment apparatus and method including multiple treatment modules/assemblies 104, 105 (see Tadlock FIG. 1A).

Gregory et al. (US 2008/0203033 A1) (hereinafter “Gregory”) teaches an encapsulated water treatment system including multiple cartridges (see Gregory FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773